ON PETITION POR REHEARING.
Hoyt, C. J.
In the petition for rehearing .it is claimed that a mistake was made as to the facts shown by the record and relied upon by respondents in their motion to dismiss the appeal.
The motion to dismiss was founded upon the fact that certain of the defendants had not been served with notice of appeal, and was denied on the ground that such defendants were not necessary parties for the reason that they had never appeared in the action except for the purpose of disclaiming any interest in the subject matter of the suit. It is claimed in the petition that this assumption on the part of the court was not supported by the record made in the lower court, and to show that fact certain papers have been brought here and filed with the petition for a rehearing, by which it is sought to make it appear by way of supplemental record that such defendants had in fact appeared in the superior court.
.It is an almost universal practice with appellate courts to exercise their discretion to the fullest extent by way of allowing supplemental transcripts to be filed in furtherance of an appeal or to support their jurisdiction in a case in which action has been taken, but it is an equally universal practice not to allow this to be done for the purpose of disclosing a want of jurisdiction. Under these rules it is clear that this supplemental transcript must be entirely disregarded, and the petition decided upon the record as it existed *41at the time the motion to dismiss the appeal was heard,
We have carefully re-examined such record and are of the opinion that it justified the denial of the motion to dismiss. Nowhere in such record is there any other appearance by the defendants not served with notice of appeal than the special one above suggested, except that there is a recital in the findings of fact that an attorney appeared for one of them, and it does not appear from such recital for what purpose he was there, nor in what capacity he had entered his appearance ; and in our opinion it was not sufficient to authorize us to assume, in the face of the transcript of the record which failed to show that any pleading or other paper had ever been filed by said defendant, that he had appeared generally in the action.
Beside, the force of such recital was entirely destroyed by one in another order made in the cause at a later date. In this last order it was recited that the plaintiff and certain defendants who had joined in the stipulation were all the parties interested in the decree, and the defendants who were hot served with notice of the appeal were not mentioned therein. Not only did it thus appear that these defendants had never appeared in the action, but there was an affirmative certificate by the clerk to that effect.
The petition will be denied.
Anders, Gordon and Scott, JJ., concur.